ORDER ***
Jairo Enrique Jimenez appeals his sentence. We have jurisdiction and affirm.
At sentencing, the district court had ample evidence to support a finding that Jimenez was the central figure in a drug distribution ring. The district court’s imposition of a two-level enhancement did not constitute plain error. Accordingly, the sentence is affirmed.
AFFIRMED.

 disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.